Citation Nr: 1000547	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  09-08 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 
1965.   

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in November 2008, a statement of the 
case was issued in January 2009, and a substantive appeal was 
received in March 2009.  


FINDING OF FACT

The Veteran's current right bilateral hearing loss is 
causally related to his active duty service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 
5107  (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.385 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Moreover, it is noted that, clinically, the 
threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In the present case, the Veteran contends to have been 
exposed to loud noise as a jet engine mechanic during active 
service.  He noted at the November 2009 Board hearing that he 
has had post-service noise exposure, but that ear protection 
was used post-service.   

The Veteran's DD Form 214 confirms his in-service duties as a 
jet engine mechanic.  As such, his contentions of noise 
exposure are deemed credible and appear consistent with the 
circumstances of his service, as indicated in official 
military records.  See 38 U.S.C.A. § 1154(a).

Having determined that the Veteran was exposed to noise 
during service, the Board must now consider whether the 
currently-diagnosed hearing loss is causally related to such 
exposure.  To this end, the medical evidence of record has 
been reviewed, and will be discussed in pertinent part below.

A service Report of Medical Examination dated in July 1961 
for entrance purposes reflects that the Veteran's ears were 
clinically evaluated as normal.  Audiometric testing showed 
pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
10
-
5
LEFT
15
10
15
-
5

A Report of Medical Examination dated in June 1965 for 
separation purposes reflects that the Veteran's ears were 
clinically evaluated as normal.  Audiometric testing showed 
pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
5
5
10
5
LEFT
15
5
5
-
0

The lack of any evidence that the Veteran exhibited hearing 
loss during service is not fatal to his claim.  The laws and 
regulations do not require in service complaints of or 
treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Instead, as noted by the United States Court of 
Veterans Appeals (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The Veteran underwent a VA examination in October 2008.  The 
VA examiner diagnosed mild to moderately severe high 
frequency sensorineural hearing loss at 4000 to 8000 Hertz 
(Hz) in the left ear and a mild to moderately severe high 
frequency sensorineural hearing loss at 3000 to 8000 Hz in 
the right ear.  The examiner opined that it is not as likely 
that the Veteran's hearing loss is related to service because 
the Veteran exited the service with normal hearing.  

A December 2008 VA examiner opined that there was no change 
in the hearing during the time of the Veteran's military 
employment.  The examiner opined that the Veteran did not 
sustain hearing loss while in the military and any subsequent 
hearing loss that he may currently have was not caused or a 
result of his military experience.  

The Board views the medical evidence as showing that the 
Veteran currently suffers from bilateral hearing loss 
disability.  The essential question is whether the bilateral 
hearing loss is related to noise exposure during service.  
Although the October 2008 and December 2008 VA examiners 
opined that the Veteran's hearing loss is less likely as not 
related to service, the Board finds it highly significant 
that the Veteran denied any post-service noise exposure 
without hearing protection at the November 2009 Board 
hearing.  Under the circumstances, the Board believes that 
the bilateral hearing loss issue falls within the area of 
reasonable doubt contemplated by 38 U.S.C.A. § 5107(b).  In 
such a case, all such reasonable doubt is to be resolved in 
the Veteran's favor.  Entitlement to service connection for 
bilateral hearing loss is warranted on that basis.  

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations in this case since there is no 
detriment to the Veteran as a result of any VCAA deficiency 
in view of the fact that the full benefit sought by the 
Veteran is being granted by this decision of the Board.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).


ORDER

Service connection for bilateral hearing loss is warranted.  

The appeal is granted.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


